Case 3:18-cv-16539-MAS-LHG Document 18 Filed 02/21/19 Page 1 of 3 PageID: 639



Stephen J. Kastenberg, Esq.
Christopher J. Kelly, Esq.
BALLARD SPAHR LLP
210 Lake Drive East, Suite 200
Cherry Hill, NJ 08002
(856) 761-3400
Attorneys for Defendant Princeton University

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


JOHN DOE,                                      : Civil Action
                 Plaintiff,
                                               : No.3:18-cv-16539-MAS-LHG
v.
                                                 STIPULATION EXTENDING
PRINCETON UNIVERSITY,                            TIME FOR DEFENDANT
                                                 PRINCETON UNIVERSITY TO
                 Defendant.
                                                 ANSWER, MOVE OR
                                                 OTHERWISE RESPOND TO
                                               : PLAINTIFF'S COMPLAINT

        WHEREFORE, the defendants' investigation that is the underlying subject

of the complaint in this action is not yet complete, the results of that investigation

may moot the current dispute, and the parties believe a 45 day extension will

suffice for the resolution of that investigation and any potential administrative

appeal therefrom;

        WHEREFORE, the Court has entered one stipulated extension of time of 30

days to Answer, to February 22, 2019 thus far in this action;

        It is hereby stipulated and agreed by and between the attorneys for Plaintiff

and the attorneys for Defendant that:




DMEAST #36833903 vl
Case 3:18-cv-16539-MAS-LHG Document 18 Filed 02/21/19 Page 2 of 3 PageID: 640




        1.   The time within which Defendant may answer, move, or otherwise

respond to Plaintiff's Complaint is extended for a period of forty-five (45) days to

April 8, 2019.

        2.   One prior extension of 30 days to the time to respond to Plaintiff's

Complaint has been granted.

        IT IS SO STIPULATED

                                       Respectfully submitted,

Dated:       February 21, 2019


                                       Stephen J. Kastenb rg, Esq.
                                       Christopher J. Kel , Esq.


                                           CJIA-   -i   jaA,J/SIK   WiCcr..Stoti

                                       Ronald Israel, Esq.



SO ORDERED

Date:
                                       Hon. Michael A. Shipp, U.S.D.J.
Case 3:18-cv-16539-MAS-LHG Document 18 Filed 02/21/19 Page 3 of 3 PageID: 641




                          CERTIFICATE OF SERVICE

      I, Stephen J. Kastenberg, hereby certify that on this date the foregoing I

caused a true and correct copy of the foregoing Stipulation Extending Time For

Defendant Princeton University to Answer, Move or Otherwise Respond to

Plaintiff's Complaint to be filed electronically with the Clerk for the United States

District Court for the District of New Jersey and that a review of the record

indicates that the following counsel of record will receive it electronically:


                                Ronald Israel, Esq.
                        Chiesa Shahinian & Giantomasi PC
                                One Boland Drive
                             West Orange, NJ 07052
                               risrael@csglaw.com
                              Attorneys for Plaintiff



Date: February 21, 2019
                                              Stephen J. Kasten • erg
